DETAILED ACTION
	This Office Action is in response to an amendment filed 08/24/2021.
	Claims 1, 3, 6-7, 9-12 and 14 are pending.
	Claim 8 has been cancelled.
	Claims 1, 12 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (hereinafter Hughes, U.S. Patent Application Publication No. 2013/0091425 A1, filed 10/10/2011, published 04/11/2013) in view of Lakritz (U.S. Patent Application Publication No. 2003/0140316 A1, filed 12/02/2002, published 07/24/2003), and in further view of Seitz et al. (hereinafter Seitz, U.S. Patent Application Publication No. 2006/0265652 A1, filed 10/31/2005, published 11/23/2006).
In regard to independent claim 1, Hughes teaches:
A webpage translation system (at least Abstract; pp. 1-2, [0012]-[0015]; pp. 3-4, [0025]-[0029]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches provision of a requested web page that is returned to a user’s browser and is translated according to user-configured or default language preference settings (a “locale” identifier a.k.a. Accept-Language request header (see p. 3, [0027])), comprising:
a webpage providing server configured to: store data of a web page including a text and provide the webpage to a terminal (at least pp. 1-2, [0012]-[0015]; Figure 1 [Wingdings font/0xE0] Hughes teaches a Web Application Server 150 that retrieves a web page 185 (stored at the Web Application Server 150) requested by the user 101 via a browser 180 and renders the web page 185 on the client browser 180); and
a webpage translation server configured to translate the text of the webpage (at least p. 2, [0016]-[0020]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches a data generator sub-module 205 (a component of a translation module 200) that can generate and send a request to a translator to translate a dictionary 251 (a data generator sub-module 205 searches for indicators in the (web page) source code 261 that indicate that a translation is required for one or more strings, and generates the dictionary 251) and can also specify which languages to translate the dictionary 251 to. The translator is an automated translation service provided by a service provider and/or provided by a translation application or translation tool. The translation may be hosted by a computing system that is separate from the computing system that hosts the data generator sub-module 205 (i.e. the translator portion may be hosted on a translation server));
the webpage providing server is configured to:
receive a request from a terminal including a designation of the webpage, wherein the terminal accesses the webpage providing server via a browser when issuing a request to the webpage providing server; acquire a use language information that is registered in the browser of the terminal (at least pp. 1-2, [0012]-[0020]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches that the request, by a user 101 of a web page 185 from the Web Application Server, 150 includes a web 
compare the use language of the terminal to a use language of the webpage to determine whether translation is required (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180
if the use language of the terminal is different from the use language of the webpage, automatically request translation of the text of the webpage based on the use language of the webpage as a translation source language and the use language of the terminal as a translation destination language (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180); and
transmit, at the request for translation, information on the use language of the terminal and the use language of the webpage and the data of the webpage, to the webpage translation server (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180).
Hughes fails to explicitly teach:
the webpage translation server is configured to: set one or more connections with a machine translation service in advance before a request for translation is received from the webpage providing server.
However, Lakritz
the webpage translation server is configured to: set one or more connections with a machine translation service in advance before a request for translation is received from the webpage providing server (at least Abstract; pp. 4-6, [0068]-[0106]; Figures 6-11 [Wingdings font/0xE0] Lakritz teaches a translation management system that automatically detects when a document, data stream, or non-text file in a master language has been updated and notifies the user which of these requires translation which are then automatically staged and dynamically routed and sequenced to individual translation resources, where the actual translation is performed. Specifically, translation resources are connected to a Workflow Pipeline using an open Application Programming Interface (API) known as an Adaptor (see [0090]-[0106]; Figs. 10-11). Through association of a translation resource with the Workflow Pipeline via the API (Adaptor), the system has instant access to a translation resource(s));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lakritz with those of Hughes as both inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Lakritz provides Hughes with instant access to a translation resource(s) for the translation of updated documents, data streams, or non-text files in a master language (Lakritz, Abstract).
Hughes further teaches:
the webpage translation server is configured to: upon receiving information on the use language of the terminal and the use language of the webpage, allocate the one or more connections to the terminal and the webpage; and instruct the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
Hughes and Lakritz fail to explicitly teach:
provide a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage;
provide a first destination translation box defining words in a second language, the second language of the first destination translation box corresponding to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first destination source translation box;
initiate coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; and
translate the text by deploying data of the text in the first source translation box.
However, Seitz teaches:
provide a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage; provide a first destination translation box defining words in a second language, the second language of the first destination translation box corresponding to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first destination source translation box; initiate coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; and translate the text by deploying data of the text in the first source translation box; transmit the data of the translated webpage deployed in the first destination translation box on the basis of the coupling to the terminal, wherein the source translation box and the destination translation box are each configured to switch between difference languages depending on the use language of the webpage and/or the terminal (at least Abstract; pp. 2-3, [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first and second translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second box which displays a translated version of the text placed in the first box; the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3, [0026]-[0027]; Fig. 3). Manipulation of the From: box selection chooses the “from language1” “to language 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.

In regard to dependent claim 3, Hughes teaches:
the webpage providing server is configured to transmit, as the request for translation, information on the use language of the terminal and the use language of the webpage and data of the text of the webpage to the webpage translation server (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180).
Hughes and Lakritz
the webpage translation server is configured to: deploy the data of the text of the webpage in the first source translation box; and transmit the data of the text of the translated webpage deployed in the first destination translation box on the basis of the coupling to the webpage providing server.
However, Seitz teaches:
the webpage translation server is configured to: deploy the data of the text of the webpage in the first source translation box; and transmit the data of the text of the translated webpage deployed in the first destination translation box on the basis of the coupling to the webpage providing server (at least Abstract; pp. 2-3, [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first and second translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second box which displays a translated version of the text placed in the first box; the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3, [0026]-[0027]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.
Hughes
the webpage providing server is configured to transmit, to the terminal, the data of the webpage in which a portion of the text is replaced with the translated text (at least p. 2, [0016]-[0020]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches a data generator sub-module 205 (a component of a translation module 200) that can generate and send a request to a translator to translate a dictionary 251 (a data generator sub-module 205 searches for indicators in the (web page) source code 261 that indicate that a translation is required for one or more strings, and generates the dictionary 251) and can also specify which languages to translate the dictionary 251 to. The translator is an automated translation service provided by a service provider and/or provided by a translation application or translation tool. The translation may be hosted by a computing system that is separate from the computing system that hosts the data generator sub-module 205 (i.e. the translator portion may be hosted on a translation server). Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180).






In regard to dependent claim 7, Hughes and Lakritz fail to explicitly teach:
first source translation box and the first destination translation box are set on the webpage providing server.
However, Seitz teaches:
first source translation box and the first destination translation box are set on the webpage providing server (at least Abstract; pp. 2-3, [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first and second translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second box which displays a translated version of the text placed in the first box; the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3, [0026]-[0027]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.








In regard to dependent claim 9, Hughes teaches:
Note: the phrase “embedded content”, as presently recited, is overly broad. For example, anything within a web page can be considered embedded content. Further, what is meant by “a database in the webpage” is vague and unclear. Clarification is needed.

the webpage includes embedded content that displays a text based on a database in the webpage (at least pp. 1-4, [0011], [0014], [0022], [0024], [0028]-[0029][Wingdings font/0xE0] Hughes teaches the server-side creation of JavaScript(s) (embedded content) that contain translated strings that are needed by the web page to representing strings that required translation; the strings stored in a translated dictionary 253)
the webpage providing server is configured to: determine whether the use language of the terminal is identical to a use language of the embedded content, and when the use language of the terminal is different from the use language of the embedded content, insert an internal translation request in a portion of the embedded content of the data of the webpage to be transmitted to the webpage translation server (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
the internal translation request indicating that the portion is to be translated, and transmit the use language of the embedded content to the webpage translation server as a translation source language of the internal translation request (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180).
Hughes and Lakritz fail to explicitly teach:
Note: the Examiner suggests amending as shown in […] to avoid any antecedent basis problems and for consistency.

the webpage translation server is configured to: provide a second source translation box defining words in a third language, the third language of the second source translation box correlating to the use language of the embedded content, wherein the third language of the second source translation box is different from the first and second languages; provide a second destination translation box defining words in a second language that correlates to the use language of the terminal; initiate coupling between the second source translation box and the second destination translation box so that a text included in data in the second source translation box is translated using the language correlated with the second source [translation] box as a translation source language and the language correlated with the second destination [translation] box as a translation destination language, and is deployed in the second destination [translation] box; deploy data including a text other than the embedded content of the webpage in the first source translation box, and deploy data including a text of the embedded content of the webpage in the second source [translation] box.
However, Seitz teaches:
Note: it remains unclear as to what exactly is being described here. In particular, the limitations reciting deploy data including a text other than the embedded content of the webpage in the first translation box, and deploy data including a text of the embedded content of the webpage in the third translation box. Please clarify as to the scenario being described here.

the webpage translation server is configured to: provide a second source translation box defining words in a third language, the third language of the second source translation box correlating to the use language of the embedded content, wherein the third language of the second source translation box is different from the first and second languages; provide a second destination translation box defining words in a second language that correlates to the use language of the terminal; initiate coupling between the second source translation box and the second destination translation box so that a text included in data in the second source translation box is translated using the language correlated with the second source [translation] box as a translation source language and the language correlated with the second destination [translation] box as a translation destination language, and is deployed in the second destination [translation] box; deploy data including a text other than the embedded content of the webpage in the first source translation box, and deploy data including a text of the embedded content of the webpage in the second source [translation] box (at least Abstract; pp. 2-3,  [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first (third) and second (fourth) translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second (fourth) box which displays a translated version of the text placed in the first box (second); the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3,  [0026]-[0027]; Fig. 3) (i.e. not necessarily embedded text)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.




In regard to dependent claim 10, Hughes teaches:
Note: the phrase “embedded content”, as presently recited, is overly broad. For example, anything within a web page can be considered embedded content. Further, what is meant by “a database in the webpage” is vague and unclear. Clarification is needed.

the webpage includes embedded content that displays a text based on a database in the webpage, the webpage providing server is configured to:
determine whether the use language of the terminal is identical to a use language of the embedded content and when the use language of the terminal is different from the use language of the embedded content, further request translation of the text of the embedded content using the use language of the embedded content as a translation source language and the language of the terminal as a translation destination language in the translation request (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
Hughes and Lakritz fail to explicitly teach:
Note: the Examiner suggests amending as shown in […] to avoid any antecedent basis problems and for consistency.

the webpage translation server is configured to further: define a second source [translation] box corresponding to the embedded content and correlate the use language of the embedded content with the second source [translation] box, and define a second destination [translation] box corresponding to the terminal and correlate the use language of the terminal with the second destination [translation] box; set coupling between the second source [translation] box and the second destination [translation] box so that a text included in data in the second source [translation] box is translated using the language correlated with the second destination [translation] box as a translation source language, and the language correlated with the second destination [translation] box as a translation destination language, and is deployed in the second destination [translation] box; deploy data of the text of the embedded content of the webpage in the second source [translation] box; and transmit the data of the translated text of the embedded content deployed in the second destination [translation] box to the webpage providing server.
However, Seitz
the webpage translation server is configured to further: define a second source [translation] box corresponding to the embedded content and correlate the use language of the embedded content with the second source [translation] box, and define a second destination [translation] box corresponding to the terminal and correlate the use language of the terminal with the second destination [translation] box; set coupling between the second source [translation] box and the second destination [translation] box so that a text included in data in the second source [translation] box is translated using the language correlated with the second destination [translation] box as a translation source language, and the language correlated with the second destination [translation] box as a translation destination language, and is deployed in the second destination [translation] box; deploy data of the text of the embedded content of the webpage in the second source [translation] box; and transmit the data of the translated text of the embedded content deployed in the second destination [translation] box to the webpage providing server (at least Abstract; pp. 2-3,  [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first (third) and second (fourth) translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second (fourth) box which displays a translated version of the text placed in the first box (second); the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3,  [0026]-[0027]; Fig. 3)).
Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.

In regard to independent claim 12, Hughes teaches:
A webpage translation apparatus (at least Abstract; pp. 1-2, [0012]-[0015]; pp. 3-4, [0025]-[0029]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches provision of a requested web page that is returned to a user’s browser and is translated according to user-configured or default language preference settings (a “locale” identifier a.k.a. Accept-Language request header (see p. 3, [0027])) in a webpage translation system including:
a webpage providing server that
stores data of a webpage including a text, and provides the webpage to a terminal (at least pp. 1-2, [0012]-[0015]; Figure 1 [Wingdings font/0xE0] Hughes teaches a Web Application Server 150 that retrieves a web page 185 requested by the user 101 via a browser 180 and renders the web page 185 on the client browser 180), and
the webpage translation apparatus that
translates the text of the webpage (at least p. 2, [0016]-[0020]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches a data generator sub-module 205 (a component of a translation module 200) that can generate and send a dictionary 251 (a data generator sub-module 205 searches for indicators in the (web page) source code 261 that indicate that a translation is required for one or more strings, and generates the dictionary 251) and can also specify which languages to translate the dictionary 251 to. The translator is an automated translation service provided by a service provider and/or provided by a translation application or translation tool. The translation may be hosted by a computing system that is separate from the computing system that hosts the data generator sub-module 205 (i.e. the translator portion may be hosted on a translation server)),
the webpage providing server
acquiring, upon receiving a request from the terminal, information on a use language set to the terminal (at least pp. 1-2, [0012]-[0020]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches that the request, by a user 101 of a web page 185 from the Web Application Server, 150 includes a web page identifier such as a URL, and a language preference setting (a.k.a. “locale”), that may be automatically set in the web browser configuration settings (e.g. based on the client geographic location or the language used by the user) or based on a user’s preferences) and
transmitting, when the use language of the terminal is different from a use language used in the webpage, information on the use language of the terminal and the use language of the webpage and data of the text of the webpage to the webpage translation server (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180),
the webpage translation server comprising: at least one server configured to function as:
a receiving unit configured to 
(i) receive a request from a terminal including a designation of the webpage, wherein the terminal accesses the webpage providing server via a browser when issuing a request to the webpage providing server; (ii) acquire a use language information that is registered in the browser of the terminal (at least pp. 1-2, [0012]-[0020]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches that the request, by a user 101 of a web page 185 from the Web Application Server, 150 includes a web page identifier such as a URL, and a language preference setting (a.k.a. “locale”), that may be automatically set in the web browser configuration settings (e.g. based on the client geographic location or the language used by the user) or based on a user’s preferences),
 (iii) compare the use language of the terminal to a use language of the webpage to determine whether translation is required (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180),
(iv) if the user language of the terminal is different from the use language of the webpage, automatically request translation of the text of the webpage based on the use language of the webpage as a translation source language and the use language of the terminal as a translation destination language (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
Hughes fails to explicitly teach:
a connection unit configured to: (i) set one or more connections with a machine translation service in advance before a request for translation is received from the at least one server;
However, Lakritz teaches:
a connection unit configured to: (i) set one or more connections with a machine translation service in advance before a request for translation is received from the at least one server (at least Abstract; pp. 4-6, [0068]-[0106]; Figures 6-11 [Wingdings font/0xE0] Lakritz teaches a translation management system that automatically detects when a document, data stream, or non-text file in a master language has been updated and notifies the user which of these requires translation which are then automatically staged and dynamically routed and sequenced to individual translation resources, where the actual translation is performed. Specifically, translation resources are connected to a Workflow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lakritz with those of Hughes as both inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Lakritz provides Hughes with instant access to a translation resource(s) for the translation of updated documents, data streams, or non-text files in a master language (Lakritz, Abstract).
Hughes further teaches:
a connection unit configured to:
(ii) upon receiving information on the use language of the terminal and the use language of the webpage, allocate the one or more connections to the terminal and the webpage; (iii) instruct the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180).
Hughes and Lakritz fail to explicitly teach:
a box defining unit configured to provide a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage, and provide a first destination translation box defining words in a second language, the second language of the first destination translation box correlating to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first source translation box;
a box coupling unit configured to initiate coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; and
a box coupling execution unit configured to deploy data of the text of the webpage in the first source translation box, and transmit the data of the translated webpage deployed in the first destination translation box on the basis of the coupling to the terminal, wherein the first source translation box and the first destination translation box are each configured to switch between different language depending on the use language of the webpage and/or terminal.
However, Seitz
a box defining unit configured to provide a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage, and provide a first destination translation box defining words in a second language, the second language of the first destination translation box correlating to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first source translation box; a box coupling unit configured to initiate coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; and a box coupling execution unit configured to deploy data of the text of the webpage in the first source translation box, and transmit the data of the translated webpage deployed in the first destination translation box on the basis of the coupling to the terminal, wherein the first source translation box and the first destination translation box are each configured to switch between different language depending on the use language of the webpage and/or terminal (at least Abstract; pp. 2-3, [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first and second translation boxes where the first box accepts as input text(s) selected from a web page (in a first language) and a second box which displays a translated version of the text placed in the first box; the translation according to a selected translation (e.g. English to Italian) (see Fig. 2). Translations may also be carried out on an entire web page (see at least pp. 2-3, [0026]-[0027]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes and Lakritz as all three inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes and Lakritz with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.








In regard to independent claim 14, Hughes teaches:
A webpage translation method for execution by a webpage translation system (at least Abstract; pp. 1-2, [0012]-[0015]; pp. 3-4, [0025]-[0029]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches provision of a requested web page that is returned to a user’s browser and is translated according to user-configured or default language preference settings (a “locale” identifier a.k.a. Accept-Language request header (see p. 3, [0027])) including:
a webpage providing server that stores data of a webpage including a text and provides the webpage to a terminal (at least pp. 1-2, [0012]-[0015]; Figure 1 [Wingdings font/0xE0] Hughes teaches a Web Application Server 150 that retrieves a web page 185 requested by the user 101 via a browser 180 and renders the web page 185 on the client browser 180), and
a webpage translation server that translates the text of the webpage (at least p. 2, [0016]-[0020]; Figures 1-2 [Wingdings font/0xE0] Hughes teaches a data generator sub-module 205 (a component of a translation module 200) that can generate and send a request to a translator to translate a dictionary 251 (a data generator sub-module 205 searches for indicators in the (web page) source code 261 that indicate that a translation is required for one or more strings, and generates the dictionary 251) and can also specify which languages to translate the dictionary 251 to. The translator is an automated translation service provided by a service provider and/or provided by a translation application or translation tool. The translation may be hosted by a computing system that is separate from the computing system that hosts the data generator sub-module 205 (i.e. the translator portion may be hosted on a translation server)),
Hughes fails to explicitly teach:
the webpage translation method comprising:
setting, with the webpage translation server, one or more connections with a machine translation service in advance before a request for translation is received from the webpage providing server;
However, Lakritz teaches:
the webpage translation method comprising:
setting, with the webpage translation server, one or more connections with a machine translation service in advance before a request for translation is received from the webpage providing server (at least Abstract; pp. 4-6, [0068]-[0106]; Figures 6-11 [Wingdings font/0xE0] Lakritz teaches a translation management system that automatically detects when a document, data stream, or non-text file in a master language has been updated and notifies the user which of these requires translation which are then automatically staged and dynamically routed and sequenced to individual translation resources, where the actual translation is performed. Specifically, translation resources are connected to a Workflow Pipeline using an open Application Programming Interface (API) known as an Adaptor (see [0090]-[0106]; Figs. 10-11). Through association of a translation resource with the Workflow Pipeline via the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lakritz with those of Hughes as both inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Lakritz provides Hughes with instant access to a translation resource(s) for the translation of updated documents, data streams, or non-text files in a master language (Lakritz, Abstract).
Hughes further teaches:
the webpage translation method comprising:
receiving the request from a terminal including a designation of a webpage, wherein the terminal accesses the webpage providing server via a browser when issuing a request to the webpage providing server; acquiring a use language information that is registered in the browser of the terminal (at least pp. 1-2, [0012]-[0020]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches that the request, by a user 101 of a web page 185 from the Web Application Server, 150
comparing the use language of the terminal to a use language of the webpage to determine whether translation is required (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
upon the webpage translation server receiving information on the use language of the terminal and the use language of the webpage, allocating the one or more connections to the terminal and the webpage (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180)
if the use language of the terminal is different from the use language used in the webpage, automatically transmitting information on the use language of the terminal and the use language of the webpage and the data of the text of the webpage to the webpage translation server (at least pp. 1-2, [0012]-[0021]; pp. 3-4, [0025]-[0029]; Figures 1-3 [Wingdings font/0xE0] Hughes teaches a translation module 110 that receives an initial request for a web page 185 from a web browser 180 for a particular web page 185. The translation module 110 can generate a translation script 183 for the requested web page 185 to the browser 180 via the network 120. The translation script 183 can include the translations needed by the browser 180 for a particular locale. Hughes first identifies indicators in the source code 261 of the web page 185 that indicate those portions of the web page 185 that require translation (i.e. determines whether translation is required), creates a dictionary 251 of those portions of the web page that require translation, translates the dictionary 251 into a translated dictionary 253, and using the locale identifier and keys (i.e. strings in the translated dictionary 253 to provide the appropriate translated strings to the translation script 283 to render the appropriate translated strings in the rendered web page 185 displayed in the user’s 101 browser 180);
Hughes and Lakritz fail to explicitly teach:
defining, by the webpage translation server, a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage with the first source translation box; providing, by the webpage destination server, a first destination translation box defining words in a second language, the second language of the first destination translation box correlating to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first source translation box; initiating, by the webpage translation server, coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; the translating occurring by instructing the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination; deploying, by the web translation server, data of the text of the webpage in the first source translation box; and acquiring, by the web page translation server, the data of the translated webpage deployed in the first destination translation box on the basis of the coupling, wherein the first source translation box and the first destination translation box are each configured to switch between different languages depending on the use language of the webpage and/or the terminal.
However, Seitz teaches:
defining, by the webpage translation server, a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage with the first source translation box; providing, by the webpage destination server, a first destination translation box defining words in a second language, the second language of the first destination translation box correlating to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first source translation box; initiating, by the webpage translation server, coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box; the translating occurring by instructing the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination; deploying, by the web translation server, data of the text of the webpage in the first source translation box; and acquiring, by the web page translation server, the data of the translated webpage deployed in the first destination translation box on the basis of the coupling, wherein the first source translation box and the first destination translation box are each configured to switch between different languages depending on the use language of the webpage and/or the terminal (at least Abstract; pp. 2-3, [0024]-[0027]; Figures 1-3 [Wingdings font/0xE0] Seitz teaches first and second translation boxes where the first at least pp. 2-3, [0026]-[0027]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seitz with those of Hughes as both inventions are related to aspects of translating electronic documents from one language to another. Adding the teaching of Seitz provides Hughes with translation boxes that allow a user options of (1) translating a portion of a web page using translation boxes; or (2) to translate all texts in an entire web page.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Lakritz, and in further view of Seitz, and in further view of Swerdlow et al. (hereinafter Swerdlow, U.S. Patent No. 8,812,295 B1, filed 10/24/2011, published 08/19/2014).
In regard to dependent claim 6, Hughes, Lakritz and Seitz fail to explicitly teach:
the webpage translation server is configured to provide an application programming interface (API) that controls execution of translation to the webpage providing server, and to cooperate with the webpage providing server via the application programming interface to thereby execute translation of the webpage and provision of the translated webpage to the terminal.
Swerdlow teaches:
the webpage translation server is configured to provide an application programming interface (API) that controls execution of translation to the webpage providing server, and to cooperate with the webpage providing server via the application programming interface to thereby execute translation of the webpage and provision of the translated webpage to the terminal (at least Abstract; col. 8, lines 15-32; Figure 3 [Wingdings font/0xE0] Swerdlow describes a translation engine 314 can be any suitable engine operable to perform translation. The translation engine 314 receives a text portion 414 to be translated, an original language of the text portion 414, and a target language of the text portion 414. The target language can be, for example, the primary language of the viewing user stored in the user settings datastore 310. The translation engine 314 translates the text portion 414 from the source language into the target language. The translation engine 314 returns a translated version of the text portion 414 to the text analysis module 306. Examples of the translation engine 314 and the language determination module 316 may be an API supported by an online machine translation tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Swerdlow with those of Hughes, Lakritz and Seitz as all of these inventions are related to translations of portions of websites. Adding the teaching of Swerdlow provides the benefit of an API to allow others to make use of to extend existing translation systems or create new ones.




11 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Lakritz, and in further view of Seitz, and in further view of Blagsvedt et al. (hereinafter Blagsvedt, U.S. Patent Application Publication No. 2007/0208813 A1, filed 02/17/2006, published 09/06/2007).
In regard to dependent claim 11, Hughes, Lakritz and Seitz fail to explicitly teach:
the webpage translation server also serves as a multilingual communication system that provides translation-enabled terminal-to-terminal communication, the webpage translation server  is configured to connect to a plurality of terminals, acquire language information set to each of the terminals to recognize a use language used in each terminal from the language information, define, for each terminal, a terminal message box in which a transmission message from a terminal and a reception message to the terminal are described and displayed in a time-series manner, and correlate the use language of the terminal with the terminal message box,
the webpage translation server is configured to set coupling between a first terminal message box and a second terminal message box so that a transmission message written to the first terminal message box defined in a first terminal is translated using a use language of the first terminal message box as a translation source language and a use language of the second terminal message box defined in a second terminal as a translation destination language and is written to the second terminal message box as a reception message, and
the webpage translation server is configured to, when a transmission message is written from the first terminal to the first terminal message box, translate the transmission message from the translation source language into the translation destination language according to the coupling, write the transmission message in a second transmission message as a reception message and display the reception message on the second terminal.
However, Blagsvedt teaches:
the webpage translation server also serves as a multilingual communication system that provides translation-enabled terminal-to-terminal communication, the box defining unit is configured to connect to a plurality of terminals participating in the communication, acquire language information set to each of the terminals to recognize a use language used in the terminal from the language information, define, for the communication of each terminal, a terminal message box in which a transmission message from a terminal and a reception message to the terminal are described and displayed in a time-series manner, and correlate the use language of the terminal with the terminal message box, the box coupling unit is configured to set coupling between a first terminal message box and a second terminal message box so that a transmission message written to the first terminal message box defined in a first terminal is translated using a use language of the first terminal message box as a translation source language and a use language of the second terminal message box defined in a second terminal as a translation destination language and is written to the second terminal message box as a reception message, and the box coupling execution unit is configured to, when a transmission message is written from the first terminal to the first terminal message box, translate the transmission message from the translation source language into the translation destination language according to the coupling, write the transmission message in the second transmission message as a reception message and display the reception message on the second terminal (at least Abstract; p. 4,  [0041]-[0045]; p. 5,  [0053]-[0054]; Figures 1-2, 5-7 and 10 [Wingdings font/0xE0] Blagsvedt describes a translation system that translates between users involved in an instant messaging session using a messaging translation plugin that intercepts incoming messages (from either user in the conversation) and forwards the messages to a translation service along with selections of languages used by each user in the conversation (see Fig. 5))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Blagsvedt with those of Hughes, Lakritz and Seitz as all of these inventions are related to translating textual content. Adding the teaching of Blagsvedt extends the functionality of Hughes, Lakritz and Seitz by providing a method for translating between instant messenger users.

Response to Arguments
Regarding the previous rejection of independent claim 1 (and similarly claims 12 and 14), Applicant has amended claim 1 (and similarly claims 12 and 14) as shown below for independent claim 1:
1.	A webpage translation system comprising:
a webpage providing server configured to
store data of a webpage including a text and provide the webpage to a terminal; and
a webpage translation server configured to
translate the text of the webpage, wherein
the webpage providing server is configured to:
receive a request from a terminal including a designation of the webpage, wherein the terminal accesses the webpage providing server via a browser when issuing a request to the webpage providing server;

compare the use language of the terminal to a use language of the webpage to determine whether translation is required;
if the use language of the terminal is different from the use language of the webpage, automatically request translation of the text of the webpage based on the use language of the webpage as a translation source language and the use language of the terminal as a translation destination language; and
transmit, as the request for translation, information on the use language of the terminal and the use language of the webpage and the data of the webpage to the webpage translation server, and
the webpage translation server is configured to:
set one or more connections with a machine translation service in advance before a request for translation is received from the webpage providing server;
upon receiving information on the use language of the terminal and the use language of the webpage, allocate the one or more connections to the terminal and the webpage;
instruct the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination;
provide a first source translation box defining words in a first language, the first language of the first source translation box correlating to the use language of the webpage;
provide a first destination translation box defining words in a second language, the second language of the first destination translation box correlating to the use language of the terminal, wherein the second language of the first destination translation box is different from the first language of the first source translation box;
initiate coupling between the first source translation box and the first destination translation box so that a text included in data in the first source translation box is translated using the language correlated with the first source translation box as a translation source language and the language correlated with the first destination translation box as a translation destination language, and that the data in the first source translation box is deployed in the first destination translation box;
translate the text by deploying data of the text in the first source translation box; and


Applicant states that: At least paragraph 42 of the Specification supports claim 8 and the revisions to the pertinent language (reproduced below).

[0042] The translation server 12 may execute translation with the aid of an external machine translation service or a machine translation engine introduced separately from the outside. Moreover, the translation server 12 may set connection with a machine translation service or a machine translation engine in advance and may use the connection with respect to a translation request upon receiving the translation request from the web server 11. Specifically, the t translation server 12 may set one or more connections with the machine translation service or the machine translation engine in advance and may allocate a connection to a set made up of a terminal and a webpage upon receiving a translation request including information on the use language of the terminal 13 and the use language of the webpage from the web server 11. In this case, the translation server 12 further sets a translation source language and a translation destination language to the machine translation service or the machine translation engine of the allocated connection. [Motivation] Since a plurality of connections with the machine translation service or the machine translation engine is set in advance, when a translation request is received, it is not necessary to connect to the machine translation service or activate the machine translation engine via the communication network 90. Therefore, it is possible to couple the translation source box and the translation destination box quickly.

Applicant argues that the prior art of Hughes fails to teach the limitations incorporated from dependent claim 8 into independent claim 1 (as well as independent claims 12 and 14, respectively) of:

the webpage translation server is configured to:
set one or more connections with a machine translation service in advance before a request for translation is received from the web providing apparatus;

upon receiving information on the use language of the terminal and the use language of the webpage, allocate the connection to the terminal and the webpage;
instruct the machine translation service, to which a connection is allocated, to translate based on the translation source language and the translation destination;

Specifically, Applicant argues that Hughes fails to teach:

set one or more connections with a machine translation service in advance before a request for translation is received from the web providing apparatus;

Applicant states that: Paragraph 18 of Hughes discloses that

"[t]he data generator sub-module 205 can generate and send a request to a translator to translate the dictionary 251. The request can include the dictionary 251 and can also specify which languages to translate the dictionary251 to. In one embodiment, the translator is an automated translation service provided by a service provider and/or provided by a translation application or translation tool." 

However, paragraph 18 of Hughes is totally silent as to

set one or more connections with a machine translation service in advance before a request for translation is received from the web providing apparatus.

That is, Hughes appears to teach that the automated translation service is connected to in real time.

According to Applicant's specification, since a plurality of connections with the machine translation service are set in advance, when a translation request is received, it is not necessary to connect to the machine translation service via the communication network ([0042] of the descriptions).
Therefore, it is possible to couple the translation source box and the translation destination box quickly (see [0042] of the specification).

Claims 12 and14 recite similar features and are patentable over Hughes and Seitz for at least the same reasons.

Hughes as to connecting to translation resources “in advance”.

However, Lakritz (U.S. 2003/0140316 A1) would appear to teach this concept, and refers Applicant to the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
09/10/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177